United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-4132
                                   ___________

Cheryl Denton,                            *
                                          *
             Appellant,                   *
                                          *
      v.                                  *   Appeal from the United States
                                          *   District Court for the
Ashland Oil, Inc., a Kentucky             *   District of Minnesota.
corporation,                              *
                                          *          [UNPUBLISHED]
             Appellee.                    *

                                   ___________

                          Submitted: July 7, 1999

                                Filed:
                                    ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Cheryl Denton appeals following the district court’s1 grant of summary judgment
in favor of Ashland Oil, Inc., in Ms. Denton’s action to recover for personal injuries
arising from her fall on the premises owned by SuperAmerica Group, a division of
Ashland. After de novo review of the record and the parties’ submissions, see Do v.


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
Wal-Mart Stores, 162 F.3d 1010, 1012 (8th Cir. 1998) (per curiam), we conclude the
district court correctly granted summary judgment in Ashland’s favor. We also
conclude a comprehensive opinion in this diversity case would lack precedential value.
We thus affirm the district court’s ruling without further discussion. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-